20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 1
                                      of 28



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

In re:                                    §          Chapter 11
KRISJENN RANCH, LLC                       §
      Debtor                              §       Case No. 20-50805
                                          §
________________________________________________________________________

KRISJENN RANCH, LLC and                          §
KRISJENN RANCH, LLC-SERIES                       §
UVALDE RANCH, and KRISJENN                       §
RANCH, LLC-SERIES PIPELINE                       §
ROW as successors in interest to                 §
BLACKDUCK PROPERTIES, LLC,                       §
      Plaintiffs                            §
v.                                          §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §   Adversary No. 20-05027
      Defendants                            §
________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW,             §   Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL              §
      Cross-Defendants/Third-Party          §
      Defendants

                    THIRD-PARTY DEFENDANT LARRY WRIGHT’S
                    FIRST AMENDED ANSWER AND AFFIRMATIVE
                       DEFENSES TO THIRD-PARTY PLAINTIFF
                   DMA PROPERTIES, INC.’S THIRD-PARTY CLAIMS

 TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




                                          1
                                     EXHIBIT 1
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 2
                                      of 28



    COMES NOW Third-Party Defendant LARRY WRIGHT, hereby answering the Third-

 Party Complaints by Third-Party Plaintiff DMA Properties, Inc., and respectfully shows the

 Court as follows:

                                         PARTIES

    1. Paragraph 1 is admitted.

    2. Paragraph 2 is admitted.

    3. Paragraph 3 is admitted.

    4. Paragraph 4 is admitted.

    5. Paragraph 5 is Denied.

    6. Paragraph 6 is admitted.

    7. Paragraph 7 is admitted.

                             JURISDICTION AND VENUE

    8. Paragraph 8 is admitted.

    9. Paragraph 9 is admitted.

    10. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 10. Third-Party Defendant is not certain

 at this time whether adjudication of the claims herein are necessary to the effective

 reorganization of the Debtors.

    11. Paragraph 11 is admitted.

                                  SUMMARY OF DISPUTE

    12. Paragraph 12 is denied.




                                              2
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 3
                                      of 28



                                  FACTUAL BACKGROUND

    13. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 13.

    14. Third-Party Defendant admits that Moore and he met during a previous investment

 deal but otherwise denies the allegations made in Paragraph 14.

    15. Paragraph 15 is denied.

    16. Paragraph 16 is denied.

    17. Paragraph 17 is admitted.

    18. Third-Party Defendant admits that Wright and Moore formed Black Duck Properties,

 LLC but otherwise denies the allegations made in Paragraph 18.

    19. Third-Party Defendant admits that the ownership structure of Black Duck is stated

 correctly but otherwise denies the allegations made in Paragraph 19.

    20. Third-Party Defendant denies that Moore found a buyer but otherwise admits the

 allegations made in Paragraph 20.

    21. Paragraph 21 is admitted.

    22. Third-Party Defendant denies that Moore took steps to purchase the right of way but

 otherwise admits the allegations made in Paragraph 22.

    23. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 23.

    24. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 24.

    25. Paragraph 25 is admitted.


                                               3
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 4
                                      of 28



    26. Paragraph 26 is admitted as to the accuracy of the text of the unexecuted Exhibit, but

 denied as to DMA’s interpretation of the agreement.

    27. Paragraph 27 is admitted.

    28. Paragraph 28 is denied.

    29. Third-Party Defendant admits that he reimbursed the $25,000, but otherwise denies

 the allegations in Paragraph 29.

    30. Paragraph 30 is admitted as to the accuracy of the text, denied as to DMA’s

 interpretation of the agreement.

    31. Paragraph 31 is admitted.

    32. Paragraph 32 is denied.

    33. Third-Party Defendant admits Black Duck paid for extensions but otherwise denies

 the allegations made in Paragraph 33.

    34. Paragraph 34 denied.

    35. Paragraph 35 is denied.

    36. Paragraph 36 is denied.

    37. Paragraph 37 is denied.

    38. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 38.

    39. Paragraph 39 is admitted.

    40. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 40.




                                               4
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 5
                                      of 28



       41. Third-Party Defendant admits to the alleged closing date but otherwise lacks sufficient

 knowledge or information to form a belief about the truth of the allegations made in Paragraph

 41.

       42. Larry Wright denies that the alleged representations were made by him in Paragraph

 42 and he has lack of sufficient knowledge or information to form a belief about the truth of

 all other allegations made in Paragraph 42.

       43. Paragraph 43 is denied.

       44. Paragraph 44 is denied.

       45. Third-Party Defendant admits that a deed of trust was executed on January 18, 2018,

 and that documents were prepared by David Strolle, but all other allegations made in

 Paragraph 45 are denied.

       46. Third-Party Defendant admits that Black Duck sought a buyer for the right-of-way,

 but denies all other allegations made in Paragraph 46.

       47. Third-Party Defendant admits that Moore resigned from Black Duck, but otherwise

 denies the allegations made in Paragraph 47.

       48. Third-Party Defendant admits there was a written email with terms of resignation but

 otherwise denies the allegations made in Paragraph 48.

       49. Paragraph 49 is admitted.

       50. Paragraph 50 is admitted.

       51. Third-Party Defendant admits that the alleged documents were signed but otherwise

 denies the allegations made in Paragraph 51.




                                                  5
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 6
                                      of 28



    52. Paragraph 52 is admitted as to the accuracy of the text, denied as to DMA’s

 interpretation of the agreement.

    53. Paragraph 53 is admitted.

    54. Paragraph 54 is admitted as to the text, denied as to enforceability.

    55. Paragraph 55 is admitted.

    56. Paragraph 56 is denied.

    57. Third-Party Defendant admits a letter of intent was proposed by John Terrill and

 signed by Larry Wright in his corporate capacity but otherwise denies the allegations made in

 Paragraph 57.

    58. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 58.

    59. Paragraph 59 is admitted.

    60. Paragraph 60 is admitted.

    61. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 61.

    62. Third-Party Defendant admits that there was a meeting between the stated persons but

 otherwise denies the allegations made in Paragraph 62.

    63. Third-Party Defendant admits that the parties drove to the right of way but lack

 sufficient knowledge or information to form a belief about the truth of all other allegations

 made in Paragraph 63.

    64. Paragraph 64 admitted.




                                                6
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 7
                                      of 28



    65. Third-Party Defendant admits that Borders called Moore but otherwise denies the

 allegations made in Paragraph 65.

    66. Paragraph 66 admitted.

    67. Paragraph 67 is denied.

    68. Third-Party Defendant denies there was radio silence but lack sufficient knowledge or

 information to form a belief about the truth of the allegations made in Paragraph 68.

    69. Third-Party Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 69.

    70. Paragraph 70 is admitted.

    71. Paragraph 71 is admitted.

    72. Third Party-Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 72.

    73. Paragraph 73 is admitted.

    74. Third Party-Defendant lacks sufficient knowledge or information to form a belief

 about the truth of the allegations made in Paragraph 74.

    75. Paragraph 75 is denied.

    76. Paragraph 76 is denied.

    77. Paragraph 77 is denied.

    78. Third Party-Defendant admits to the actions were taken by David Strolle, but otherwise

 denies the allegations made in Paragraph 78.

    79. Paragraph 79 is admitted.

    80. Paragraph 80 is denied.


                                                7
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 8
                                      of 28



    81. Third Party-Defendant denies the existence of a “peaceful resolution” but otherwise

 admits the allegations made in Paragraph 81.

    82. Third Party-Defendant admit that KrisJenn Ranch, LLC Series Pipeline ROW paid

 $2.5 million, but otherwise denies the allegations made in Paragraph 82.

    83. Third Party-Defendant admits that the foreclosure occurred but otherwise denies the

 allegations made in Paragraph 83.

    84. Third Party-Defendant denies there has been a request for records other than through

 litigation but otherwise admits the allegations made in Paragraph 84.

    85. Paragraph 85 is denied.

    86. The allegations made in paragraph 86 are admitted to the extent suits were filed but

 otherwise denied.

    87. Third Party-Defendant admits that the Court held the venue was not proper but

 otherwise denies the allegations in Paragraph 87.

    88. Third Party-Defendant admits that the summary judgment was denied but otherwise

 denies the allegations made in Paragraph 88.

    89. Paragraph 89 is admitted.

    90. It is admitted that Wright, as principal of the Debtor entities, filed for bankruptcy

 protection and that he provided discovery responses prior to the bankruptcy filing and that

 Wright, on behalf of KrisJenn, voluntarily provided responsive documents after the

 bankruptcy filing. The allegations made in Paragraph 90 are otherwise denied.

    91. Paragraph 91 is denied.




                                                8
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg 9
                                      of 28



              CLAIMS RELATED TO THE PIPELINE RIGHT OF WAY

                           CLAIM 1: BREACH OF CONTRACT

    92. In response to Paragraph 92, Third Party-Defendant reasserts all of his responses to

 Paragraphs 12 thru 91 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporates

 the same by reference.

    93. Paragraph 93 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    94. Third Party-Defendant admits the requests correctly quotes the language used in the

 agreement but otherwise denies the allegations made in Paragraph 94.

    95. Paragraph 95 is admitted.

    96. Paragraph 96 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    97. Paragraph 97 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    98. Third Party-Defendant admits that KrisJenn Ranch, LLC is successor-in-interest to

 Black Duck but otherwise denies the allegations made in Paragraph 98.

    99. Paragraph 99 is denied.

    100.       Paragraph 100 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                9
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    10 of 28



   101.       Paragraph 101 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                      CLAIM 2: MONEY HAD AND RECEIVED

   102.       In response to Paragraph 102, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 101 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   103.       Paragraph 103 is denied.

   104.       Paragraph 104 is denied.

   105.       Paragraph 105 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                      CLAIM 3: BREACH OF FIDUCIARY DUTY

   106.       In response to Paragraph 106, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 105 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   107.       Paragraph 107 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   108.       Third Party-Defendant admits that the original sale to TCRG, the $2.5 million,

was used to repay debt from the original pipeline purchase but otherwise denies the allegations

made in Paragraph 108.


                                              10
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    11 of 28



   109.       Paragraph 109 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   110.       Paragraph 110 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

     CLAIM 4: AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

   111.       In response to Paragraph 111, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 110 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   112.       Paragraph 112 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   113.       Paragraph 113 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   114.       Third Party-Defendant admits he has an ownership in the KrisJenn entities but

otherwise denies the allegations made in Paragraph 114.

   115.       Paragraph 115 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.




                                              11
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    12 of 28



   116.       Paragraph 116 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   117.       Paragraph 117 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   118.       Paragraph 118 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   119.       Paragraph 119 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   120.       Paragraph 120 states a request for relief and conclusions of law to which no

responsive pleading is required. To the extent a responsive pleading is required, the allegations

in this paragraph are denied.

           CLAIM 5: TORTIOUS INTERFERENCE WITH CONTRACT

   121.       In response to Paragraph 121, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 120 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporate the same by reference.

   122.       Paragraph 122 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.


                                               12
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    13 of 28



   123.       Paragraph 123 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   124.       Paragraph 124 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   125.       Paragraph 125 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                                     CLAIM 6: FRAUD

   126.       In response to Paragraph 126, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 125 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   127.       Paragraph 127 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   128.       Paragraph 128 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   129.       Paragraph 129 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.


                                              13
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    14 of 28



   130.       Paragraph 130 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   131.       Paragraph 131 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   132.       Paragraph 132 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   133.       Paragraph 133 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   134.       Paragraph 134 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   135.       Paragraph 135 states a request for relief and conclusions of law to which no

responsive pleading is required. To the extent a responsive pleading is required, the allegations

in this paragraph are denied.

                     CLAIM 7: AIDING AND ABETTING FRAUD

   136.       In response to Paragraph 136, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 135 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.


                                               14
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    15 of 28



   137.       Paragraph 137 is denied.

   138.       Paragraph 138 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   139.       Third Party-Defendant admits he has an ownership interest in the KrisJenn

entities but otherwise denies the allegations in Paragraph 139.

   140.       Paragraph 140 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   141.       Paragraph 141 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   142.       Paragraph 142 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   143.       Paragraph 143 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   144.       Paragraph 144 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.




                                              15
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    16 of 28



   145.       Paragraph 145 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   146.       Paragraph 146 states a request for relief and conclusions of law to which no

responsive pleading is required. To the extent a responsive pleading is required, the allegations

in this paragraph are denied.

                                CLAIM 8: CIVIL CONSPIRACY

   147.       In response to Paragraph 147, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 146 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   148.       Paragraph 148 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   149.       Paragraph 149 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                          CLAIM 9: UNJUST ENRICHMENT

   150.       In response to Paragraph 150, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 149 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.




                                               16
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    17 of 28



   151.       Paragraph 151 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   152.       Paragraph 152 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                         CLAIM 10: DECLARATORY RELIEF

   153.       In response to Paragraph 153, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 152 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   154.       Paragraph 154 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   155.       Paragraph 155 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   156.       Paragraph 156 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   157.       Paragraph 157 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.


                                              17
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    18 of 28



                                   ATTORNEY’S FEES

   158.       Paragraph 109 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this Paragraph are

denied.

           CLAIMS RELATED TO THE BIGFOOT NOTE PAYMENTS

                          CLAIM 1: BREACH OF CONTRACT

   159.       In response to Paragraph 159, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 158 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   160.       Paragraph 160 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   161.       Debtors admit that Paragraph 161 correctly states the parties’ written agreement

but otherwise denies the allegations made therein.

   162.       Third Party-Defendant admits that Paragraph 162 correctly states the parties’

written agreement but otherwise denies the allegations made therein.

   163.       Paragraph 163 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   164.       Paragraph 164 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.


                                              18
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    19 of 28



   165.       Third Party-Defendant admits that KrisJenn Ranch, LLC is the successor-in-

interest to Black Duck but otherwise denies the allegations in Paragraph 165.

   166.       Paragraph 166 is denied.

   167.       Paragraph 167 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   168.       Paragraph 168 states a request for relief and conclusions of law to which no

responsive pleading is required. To the extent a responsive pleading is required, the allegations

in this paragraph are denied.

                                 CLAIM 2: CONVERSION

   169.       In response to Paragraph 169, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 168 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   170.       Paragraph 170 is denied.

   171.       Paragraph 171 is denied.

   172.       Paragraph 172 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   173.       Paragraph 173 is denied.

   174.       Third Party-Defendant lacks sufficient knowledge or information to form a

belief about the truth of the allegations made in Paragraph 174.




                                               19
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    20 of 28



   175.       Paragraph 175 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   176.       Paragraph 176 states request for relief conclusions of law to which no

responsive pleading is required. To the extent a responsive pleading is required, the allegations

in this paragraph are denied.

   177.       Paragraph 177 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                      CLAIM 3: MONEY HAD AND RECEIVED

   178.       In response to Paragraph 178, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 177 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   179.       Paragraph 179 is denied.

   180.       Paragraph 180 is denied.

   181.       Paragraph 181 states a request for relief to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   182.       Paragraph 182 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.




                                               20
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    21 of 28



                      CLAIM 4: BREACH OF FIDUCIARY DUTY

   183.       In response to Paragraph 183, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 182 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   184.       Paragraph 184 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   185.       Third Party-Defendant admits that KrisJenn Ranch, LLC is a successor in

interest to Black Duck but otherwise denies the allegations in Paragraph 185.

   186.       Paragraph 186 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   187.       Paragraph 187 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   188.       Paragraph 188 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                          CLAIM 5: UNJUST ENRICHMENT

   189.       In response to Paragraph 189, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 188 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.


                                              21
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    22 of 28



   190.       Paragraph 190 is denied.

   191.       Paragraph 191 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

                          CLAIM 6: DECLARATORY RELIEF

   192.       In response to Paragraph 192, Third Party-Defendant reasserts all of his

responses to Paragraphs 12 thru 191 of Third-Party Plaintiff’s Complaint and Counterclaim

and incorporates the same by reference.

   193.       Paragraph 193 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   194.       Paragraph 194 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   195.       Paragraph 195 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

   196.       Paragraph 196 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.




                                              22
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    23 of 28



                                     ATTORNEY’S FEES

   197.           Paragraph 197 states conclusions of law to which no responsive pleading is

required. To the extent a responsive pleading is required, the allegations in this paragraph are

denied.

      The remainder of Third-Party Plaintiff’s Counterclaims and Third-Party Claims consist

of a prayer for relief, to which no response is required. To the extent a response is deemed

required, Third Party-Defendant denies DMA Properties, Inc is entitled to the requested relief

or any relief whatsoever.

                                AFFIRMATIVE DEFENSES

   1. Third-Party Plaintiff’s claims are barred by illegality.

   2. Third-Party Plaintiff’s claims are barred, in whole or in part, by the applicable statute

of limitations.

   3. Third-Party Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

   4. Third-Party Plaintiff’s claims are barred, in whole or in part, by the doctrine of

estoppel.

   5. Third Party-Defendant asserts the defense of comparative negligence and asserts that

the damages alleged by Defendants and Counter-Claimants were legally and proximately

caused in whole or in part by the negligence, fault, negligence per se, and/or other culpable

conduct of other persons or parties who failed to exercise the same degree of care and caution

as would have been exercised by persons using ordinary care in the same or similar

circumstances. Third Party-Defendant is therefore entitled to have the Court and Jury apply

the doctrine of comparative negligence established by Chapter 33 of the Texas Civil Practice


                                               23
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    24 of 28



& Remedies Code, to reduce any judgment against him by the degree of negligence or fault

attributable to any other person or party.

   6. Third-Party Defendant denies that he is liable in the capacity in which he is sued as all

acts complained of by Third-Plaintiff were not performed in Larry Wright’s individual

capacity, rather in his respective capacity of the entities he has an ownership.

   7. Third-Party Defendant denies that DMA Properties, Inc. has brought suit in a capacity

for which it is entitled recovery in his individual capacity.

   8. Third-Party Defendant is entitled to have any debts or liabilities owed to Third-Party

Plaintiff offset by any and all amounts owed by SCMED Oilfield Consulting, LLC, including

but not limited to those debts owed pursuant to Section 14.10, Indemnification, and Section

14.01, Offset.

   9. Third-Party Plaintiff’s claims are all subject to all waiver and limitation provisions

contained in the Company Agreement of Blackduck Properties, LLC, including but not limited

to the waivers contained in Section 13.14 of such agreement; Waiver of Exemplary or Punitive

Damages.

      WHEREFORE, PREMISES CONSIDERED, Third Party-Defendant Larry Wright

prays for a judgment dismissing the Complaints against him with prejudice and for all relief

he is so justly entitled to at law or in equity.

                                               Respectfully submitted,

                                               BAYNE, SNELL & KRAUSE
                                               1250 N.E. Loop 410, Suite 725
                                               San Antonio, Texas 78209
                                               Telephone: (210) 824-3278
                                               Facsimile: (210) 824-3937
                                               Email: wgermany@bsklaw.com

                                                   24
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    25 of 28



                                          By: /s/ William P. Germany
                                                 WILLIAM P. GERMANY
                                                 State Bar No. 24069777
                                          Attorney for Third-Party Defendant Larry Wright

                                   Certificate of Service

        I hereby certify that a true and correct copy of the foregoing document was served on
all counsel of record by way of e-service through the CM/ECF system by notice of electronic
filing or via email on the 14th day of September, 2020:

C. John Muller IV
Email: john@muller-smeberg.com
Ronald J. Smeberg
Email: ron@muller-smeberg.com
Muller Smeberg, PLLC
111 W. Sunset
San Antonio, TX 78209
Counsel to Plaintiffs KrisJenn Ranch, LLC,
KrisJenn Ranch, LLC, Series Uvalde Ranch,
KrisJenn Ranch, LLC, Series Pipeline Row

Michael Black
BURNS & BLACK PLLC
750 Rittiman Road
San Antonio, Texas 78209
210-829-2022
210-829-2021 fax
mblack@burnsandblack.com
Attorneys for Longbranch Energy, LP and
DMA Properties, Inc.

Christopher S. Johns
Christen Mason Hebert
JOHNS & COUNSEL PLLC
14101 Highway 290 West, Suite 400A
Austin, Texas 78737
512-399-3150
512-572-8005 fax
cjohns@johnsandcounsel.com
chebert@johnsandcounsel.com




                                             25
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    26 of 28


Timothy Cleveland
CLEVELAND | TERRAZAS PLLC
4611 Bee Cave Road, Suite 306B
Austin, Texas 78746
512-689-8698
tcleveland@clevelandterrazas.com

Natalie Wilson
LANGLEY & BANACK, INC.
745 East Mulberry Avenue I Suite 700
San Antonio, TX 78212
210-736-6600
lwilson@langleybanack.com
Attorneys for DMA Properties, Inc.

Jeffery Duke
DUKE BANISTER MILLER & MILLER
22310 Grand Corner Drive, Suite 110
Katy, Texas 77494
jduke@dbmmlaw.com
Counsel for Longbranch Energy, LP

David P. Strolle, Jr.
Granstaff, Gaedke & Edgmon, P.C.
5535 Fredericksburg Road, Suite 110
San Antonio, Texas 78229
T- (210) 348-6600 ext. 203
F- (210) 366-0892
dstrolle@caglaw.net

OFFICE OF THE UNITED STATES TRUSTEE
903 San Jacinto Blvd, Room 230
Austin, Texas 78701
shane.p.tobin@usdoj.gov
United States Trustee

John Terrill
12712 Arrowhead Lane
Oklahoma City, OK 73120


                                              /s/ William P. Germany
                                             WILLIAM P. GERMANY




                                        26
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    27 of 28




                                        27
20-05027-rbk Doc#63-1 Filed 09/14/20 Entered 09/14/20 09:20:01 Exhibit Exhibit 1 Pg
                                    28 of 28
